Name: 89/674/EEC: Council Decision of 18 December 1989 concerning the provisional application of the Agreement between the European Economic Community and the Union of Soviet Socialist Republics on trade in textile products
 Type: Decision
 Subject Matter: political geography;  leather and textile industries;  European construction
 Date Published: 1989-12-30

 Avis juridique important|31989D067489/674/EEC: Council Decision of 18 December 1989 concerning the provisional application of the Agreement between the European Economic Community and the Union of Soviet Socialist Republics on trade in textile products Official Journal L 397 , 30/12/1989 P. 0001 - 0001COUNCIL DECISION of 18 December 1989 concerning the provisional application of the Agreement between the European Economic Community and the Union of Soviet Socialist Republics on trade in textile products (89/674/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Commission has, on behalf of the European Economic Community, negotiated an Agreement with the Union of Soviet Socialist Republics on trade in textile products; Whereas the said Agreement should be applied provisionally as from 1 January 1990 pending the completion of the procedures necessary for its conclusion, provided that there is a reciprocal provisional application on the part of the contracting country, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Union of Soviet Socialist Republics on trade in textile products shall be applied provisionally as from 1 January 1990 pending its formal conclusion provided that there is a reciprocal provisional application on the part of the contracting country. The text of the agreement is attached to the Decision. Article 2 The Commission is invited to inform the contracting country of this Decision and seek its agreement thereto, which will be duly communicated to the Council. Done at Brussels, 18 December 1989. For the Council The President P. BÃ RÃ GOVOY